Citation Nr: 1430432	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active military service from March 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In November 2007, the Veteran testified at a hearing conducted before a decision review officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In November 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ), for further evidentiary development and adjudicative action.  After completing the additional development, the AOJ continued to deny the claim (as reflected in a June 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran had a bilateral knee condition that preexisted his period of active duty and that did not undergo an increase in severity during such service that could be identified as an advancement beyond normal progression. 


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.304, 3.306, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2011 of VA's duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The timing defect of this correspondence was cured by the AOJ's subsequent readjudication of the claim and issuance of an SSOC in June 2012.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records including Social Security Administration (SSA) records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents, argument in support of his claims, and numerous personal statements, as indicated by the 5 volumes of evidence already obtained.  He provided testimony at the November 2007 DRO hearing.  Following review of the extensive record, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  

There has been substantial compliance with the Board's November 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual (electronic) VA folder.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AMC/RO obtained VA medical opinion in December 2011 to assist in determining whether the Veteran's claimed disability is attributable to military service.  However, the Veteran has challenged the adequacy of that examination on the basis that the VA examiner failed to acknowledge flare-ups that have always existed, presenting with additional functional limitation of motion with pain.  

However, the Board finds that the VA medical opinion obtained in this case is more than adequate, as the history provided at the time of the examination and considered by the examiner is consistent with that reflected in the record and is supported by sufficient detail.  Given the thoroughness of the report, the consistency with other evidence of record, and the lack of details asserting how the Veteran was prejudiced by the examination report, the Board finds that it is adequate for purposes of deciding the claim.  38 C.F.R. § 4.2; Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  The Veteran's complaint does not provide a basis upon which to remand this claim for additional examination.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran asserts that he should be entitled to service connection for degenerative changes of both knees.  He claims that he dislocated his knees during a training exercise while serving on board the USS Montrail.  He stated that he continued to serve for 8 months after the injury, but was eventually found unfit for duty because of internal derangement of both knees.  He also claims that he was discharged from the Navy without any compensation after he refused to have surgery.  He argues that, although it was determined that his knee conditions existed prior to service, he could not have completed basic training and 8 months of sea duty if that were true.  See VA Outpatient Treatment records dated in December 2003 and August 2004 as well as VA Form 21-526, received in September 2004.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a qualifying chronic disease under 38 C.F.R. § 3.309(a).  However, as discussed below, the Veteran's knee disorders are shown to have pre-existed his service, therefore, the possibility of service connection through the demonstration of a continuity of symptomatology is not applicable in this case.

Service connection is granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Further, the Board notes that the evidence of record raises a question as to whether the Veteran's bilateral knee arthritis/degenerative changes are attributable to conditions that preexisted his military service.  See Service Treatment Records.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record in the current appeal, the Veteran's enlistment examination in January 1966 revealed clinically abnormal lower extremities; the Veteran's right leg was half an inch shorter than his left leg.  The accompanying Report of Medical History shows that he reported having a "trick" or locked knee and that he had a football injury.  Subsequent service records show that the Veteran repeatedly gave a history of having injured his knees prior to service.  In fact, one entry shows that he reported being told by a previous physician that he had torn ligaments in his knees.  He also reported a history of an old injury while playing high school football and that he had been advised to have an operation in the past.  See Service Treatment record dated in January 1966.  [The Board observes that this treatment note is listed after other entries dated in September 1966 and November 1966.  Therefore, the Board concludes that this entry was most likely a typographical error and the correct date is January 1967.] 

Service treatment records also include a February 1967 admission note reflecting the Veteran's admission to the Portsmouth Naval Hospital for his knees.  At that time he reported having injured his left knee playing football and his right knee in a fall.  There is also a March 1967 Medical Board report that contains findings that he was not fit for duty due to a pre-existing internal derangement of both knees.  The diagnosis was deemed to have existed prior to service and was not aggravated by service.  A medical discharge was recommended.  The Veteran again reported an injury to his left knee at age 15 while playing football and an injury to his right knee when he fell at age 16. 

In a March 1967 signed statement, the Veteran acknowledged that the reasons for his discharge from service were fully explained to him; that the medical board had found that he suffered from a physical disability, namely the internal derangement of both knees; that the medical board found that the physical disability was not incurred in or aggravated by his service; and that he requested to be administratively discharged as soon as possible.  He indicated that he understood that he was not required, and under no obligation, to give this certificate and that he did so voluntarily.  See Medical Board Certificate Relative to a PEB Hearing dated March, 8, 1967.

In this case, medical records prior to service are not available for review.  So, the exact nature of any preexisting bilateral knee disorder is uncertain.  However, in light of the Veteran repeatedly reporting preexisting knee injuries in his service treatment records and his signature on the Medical Board's findings, the Board finds that the "recorded history" requirement set forth in Miller, 11 Vet. App. at 348, has been met and that the record shows clear and unmistakable evidence that the Veteran's bilateral knee problems pre-existed service.  The weight of the evidence, clearly and unmistakably confirms that the Veteran had a pre-existing knee condition prior to his entrance into active duty service in March 1966.  Thus, the presumption of soundness at entrance does not attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

Because the Veteran's service treatment records clearly establish the pre-service existence of a bilateral knee condition, the Board needs to determine next whether his pre-existing condition was aggravated during active duty.  

Service treatment records do not reveal permanent aggravation of the Veteran's preexisting bilateral knee condition.  The Board notes that, because the Veteran only served on active duty for about a year, there is limited evidence available with which to ascertain whether a measurable worsening occurred.  While there is no question that the Veteran was treated for bilateral knee pain during service, this episode does not establish a permanent increase in the disability, as it does not indicate any pathological changes to the Veteran's pre-existing bilateral knee disorder or that such treatment was reflective of more than a temporary or intermittent flare-up.  The Board acknowledges the Veteran's bilateral knee disability was considered significant enough to warrant his release from service in 1967.  However, the Medical Board findings show that service physicians specifically concluded that the internal derangement of the Veteran's knees was not incurred in the line of duty, that it existed prior to service, and that it had not been aggravated by service.

This conclusion is further supported by the post-service evidence, which is devoid of any clinical records showing that the Veteran received medical treatment for his knees immediately after service or for many years thereafter.  There are essentially no post service records until a June 1993 VA examination during which he reported injuring his knees falling onto a metal deck in 1966.  At the time of the June 1993 examination, the Veteran had swelling of both knees which required taping.  He reported that, although he was released early from service (after about one year of service), he has had very few symptoms including occasional popping of the knees with stooping, kneeling, or twisting.  He also discussed slight tenderness with prolonged standing or walking.  Physical examination revealed no objective findings with regard to either knee.  The examiner noted that the Veteran's knees appeared perfectly normal.  X-rays revealed very tiny inferior and superior patellar osteophytes of the right knee and minor narrowing of the medial compartment on the left.  He was diagnosed with old traumatic injury and possible osteoarthritis.  During the course of the examination, the Veteran reiterated that he "really is not bothered much with his knees."  

This examination report comes at least 26 years following separation from service, which strengthens the conclusion that the Veteran's pre-service knee problems manifested only a temporary or intermittent flare-up during service, without a chronic worsening of the underlying condition.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Also of record is a May 2006 letter from a private orthopedist which reveals that the Veteran reported sustaining a severe valgus injury to both knees in a landing accident in November 1966.  The Veteran reported that one knee was dislocated 90 degrees valgus to his femur and that the other knee about 45 degrees valgus.  He described waking up in a Corpsman's office 4 days later with severely swollen knees and was unable to continue his active duty requirements.  The Veteran reported that he never had any significant injury during his adolescence and that his physical examination prior to boot camp showed a small limb length inequality but no significant problems with is knee.  He also indicated that his case would not have been reviewed by a medical review panel due to the covert action he was involved with during his active military service.  

The orthopedist reported reviewing the Veteran's enlistment examination (which did not show significant problems with his knees) and a document that showed that the Veteran had internal derangement from a football injury, which the Veteran vehemently denied.  The orthopedist then opined that it was unlikely the Veteran had a significant preexisting internal derangement of his knees before his trauma in November 1966 and that it was likely that the Veteran dislocated his knees as a result of the in-service injury.  He also opined that there was absolutely no way that the Veteran could have done his active duty jobs with a severe knee injury.  He concluded that, even if the Veteran did have some internal derangement of his knee, it was inconceivable that the severity of the injury was such that he presented with at that time.  See Medical Opinion from P.D. Alley, M.D dated in May 2006.

Unfortunately, the Board cannot accept this medical opinion as probative evidence in support of the claim as it is based on an incorrect factual premise.  The private orthopedist indicated that the Veteran incurred a bilateral knee injury on November 22, 1966.  However, this is contradicted by the actual service records which do include an entry dated November 22, 1966, but, such record pertains to an eye injury as a result of a cigarette flash.  This error is significant because it substantially reduces the physician's opinion as the basis of his opinion is that the Veteran's knee conditions were aggravated by an injury.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated).  Therefore, to the extent that the orthopedist premised his opinion on the factual premise that the Veteran injured his knees in a landing accident, the Board finds it lacks probative value in the face of the remaining evidentiary record.  

The Veteran underwent a VA examination in December 2011, for the specific purpose of obtaining an opinion as to whether or not his current bilateral knee disabilities could be related to service.  The examiner interviewed the Veteran, reviewed the claims file, and noted the Veteran's history of pre-service knee injuries.  The Veteran's reports of an in-service landing injury, his documented complaints and treatment for bilateral knee pain during service, as well as his post-service history, including his employment in the construction and oil fields industries, were summarized in the report.  The examiner also referred to the June 1993 VA examination report, which was negative for history of bilateral knee dislocation, but rather noted a more minor unspecified knee injury without documentation.  The examination at that time was completely normal with full range of motion and no ligamentous instability.  

Following examination of the Veteran, the clinical impression was bilateral knee degenerative joint disease, which the examiner concluded was consistent with the appearance of the natural process of degenerative joint disease.  The examiner explained that the Veteran's described injury of bilateral dislocated knees without surgical intervention would leave a person immediately disabled and would have difficulty walking, no less working construction (regardless of the duties) and in the oil fields.  He noted that simply wrapping or taping the knees following such an injury would be useless and provide no meaningful support.  

Examination of the knees revealed +1 laxity of the medial collateral ligaments (MCL), which the examiner noted would be expected given the degenerative joint disease noted on X-ray.  The examiner went on to state that the examination of the knees was surprisingly normal and that true bilateral knee dislocations would have shown a much different physical examination.  In fact, the current examination was very consistent with the 1993 VA examination of the knees and was not consistent with bilateral knee dislocations or even serious ligamentous injury treated without surgical intervention.  The examiner concluded that, because there is no documentation regarding the reported bilateral knee injury or the treatment for it and given the current unremarkable bilateral knee examination findings, it was less likely as not that the Veteran's pre-existing bilateral knee injuries were permanently aggravated by his active service.  

The VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's documented history of in-service knee problems, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed his symptoms in the context of that history.  The examiner had sufficient facts and data before him and thus was able to address fully the salient question as to the origin of the Veteran's current bilateral knee disabilities and their relationship to military service.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008) (most of the probative value of a medical opinion comes from its reasoning).  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Accordingly, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's preexisting knee condition was not aggravated beyond its natural progression during active duty.  In other words, the Veteran's service treatment records do not establish a permanent increase in his preexisting knee conditions.  Rather, by all accounts, the Veteran experienced a temporary increase in symptoms during service that later resolved after service.  The fact that his knees were symptomatic in service, in and of itself, does not establish aggravation.  Jensen and Hunt, supra.  Thus, for the reasons explained above, the Veteran's bilateral knee disorder clearly and unmistakably pre-existed his period of military service and clearly and unmistakably was not aggravated by that service.  
In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, his written statements regarding his various conditions, or his hearing testimony. His primary assertion is that his claimed knee disabilities had their onset during service as a result of injury. The Board is keenly aware that lay testimony is competent to establish the presence of observable symptoms and "may provide sufficient support for a claim of service connection." Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file-including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he injured his knees during service and had problems since service).  However, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and identifying knee disorders, or to attribute it to a specific cause.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

The Board recognizes the sincerity of the arguments advanced by the Veteran.  However, his contentions as to the etiology/onset of his claimed knee disorder are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, degenerative arthritic changes and/or osteoarthritis are complex disorders that require specialized training and medical knowledge for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Thus, while the Veteran is competent to say he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnosis of arthritis, he is not in turn competent to ascribe these symptoms to disability related to his military service. 

More importantly, however, the Board finds that the Veteran's account of dislocating his knees in a fall is not entirely credible, even if competent.  It is certainly plausible that he may have sustained some sort of injury during a training exercise.  However, his credibility is undermined as the contemporaneous service records stand in sharp contrast to the Veteran's more recent lay reports, and fail to corroborate his description of the event and the type of injuries sustained.  Moreover, Medical Board proceedings found that the Veteran had internal derangement of both knees that existed prior to entry.  That finding was made based on the Veteran's own in-service statements, as recorded in the service treatment records, which the Board finds are credible representations of what he told service physicians at the time.  Furthermore, the Veteran signed off on the Medical Board's findings.  

The Veteran now denies having had any knee problems prior to service, and contends that he only signed such paperwork because he was told it was necessary to receive treatment.  However, the objective and contemporaneous service evidence fails to show that he did not understand the Medical Board's findings.  In other words, the Medical Board report, the March 1976 Medical Board Certificate, and the service treatment records dated in 1967, all indicate that the Veteran was told that he had been found to have internal derangement of both knees that was not incurred in, or aggravated by, a period of active duty.  He did not contest this finding, and the Board finds that his failure to do so indicates that the notations of a pre-existing knee disorders were accurate.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

Thus, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  The preponderance of the evidence is therefore against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disability is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


